Citation Nr: 1445241	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  14-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include major depressive disorder and mood disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1977 to December 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Review of the record reflects that the Veteran has been diagnosed with mood disorder NOS and major depressive disorder.  See October 2011 and July 2013 VA treatment records.  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.

In June 2014, the Veteran testified at a Board videoconference hearing at the local RO in Boston, Massachusetts, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  At the August 2014 Board hearing, the Veteran's representative referenced a July 2014 medical opinion from the Veteran's VA psychiatric clinical nurse and staff psychiatrist.  This medical opinion has not been associated with the claims file.  

Further, it appears that the Veteran may have been awarded disability benefits by the Social Security Administration (SSA).  At the August 2014 Board hearing, the Veteran's representative indicated that the Veteran is receiving SSA disability benefits based on a primary diagnosis of depression.  The Board cannot rule out a reasonable possibility that the SSA records are relevant to the Veteran's current appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim); 38 C.F.R. § 3.159(c)(2) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the claimed psychiatric disorder (and not already of record).  The AOJ should ask the Veteran to provide copies of any private mental health treatment records he has received, medical opinions he has obtained with regard to the etiology of the claimed psychiatric disorders, or submit authorizations so the AOJ can request any private treatment records.  The AOJ should attempt to obtain copies of any private treatment records or medical opinions identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to mental health treatment, including VA treatment records dated after July 2013.

2.  The AOJ should request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as all medical records relied upon concerning that claim.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R.    § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


